Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 1 of 30
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 2 of 30




                                         BACKGROUND

       All facts are taken from the Plaintiff’s Statement of Undisputed Material Facts (“Pl.’s

SUMF”) (ECF No. 41), Defendants’ Response Pursuant to Local Rule 56.1(b) to Plaintiff’s

Statement of Material Facts (“Defs’ SUMF Resp.”) (ECF No. 49); Defendants’ Statement of

Undisputed Material Facts (“Defs’ SUMF”) (ECF No. 47); Plaintiff’s Response Pursuant to

Local Rule 56.1 to Defendants’ Statement of Undisputed Material Facts (“Pl.’s SUMF Resp.”)

(ECF No. 50), the parties’ affidavits, declarations, and exhibits, and are uncontested except

where indicated.

   I. Plaintiff’s Political Speech

Plaintiff lives in the Village “in a house that is located approximately 30 feet from the roadway

and right-of-way. The roadway and right-of-way is located approximately 16 feet from the wall

to the north of the circular driveway and contains what appears to be a large grass area. The curb

line is approximately 11 feet from the property line.” Goessl Aff. ¶ 8; see Goessel Aff. Exhibit

(survey of Plaintiff’s property dated July 22, 2002 and certified to Plaintiff and another).

Defendants admit that Plaintiff’s front lawn is “almost entirely within the Village’s right of way

of 13 feet.” Defs’ SUMF Resp. ¶ 15. As of February 2018, Plaintiff had lived at this location

within the Village for 16 years and continues to reside there today. Id.

       In the weeks before the February 8, 2018 School District School Facilities Bond

Referendum (the “Bond Referendum”), some residents, including Plaintiff, expressed their

support for the Bond Referendum by posting “Vote Yes” placards, which “generally consisted of

a corrugated weatherproofed placard 18 inches long by 12 inches high” made of “[t]wo thin

straight wires with cross supports [] stuck into the base of the placard.” Defs’ SUMF Resp. ¶ 5.

Plaintiff admits that many of these Vote Yes signs were placed in the Village right-of-way. Pl.’s




                                                  2
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 3 of 30




SUMF Resp. ¶ 25. Other residents posted “Vote No” signs that were larger in size. Defs’ SUMF

Resp. ¶ 7. Plaintiff admits that “[t]he Vote No signs did not appear to be posted within the

Village right of way.” Id. at ¶ 8.

        On February 1, 2018, Plaintiff emailed the Village Attorney, Police Chief, and Village

Manager, informing them that he “had been contacted by several residents” who posted Vote

Yes signs “within the 13 foot Village right of way” and claimed that the signs “do not in any

way obstruct the Village’s use of the right of way.” Berg. Aff. Ex. 21 (“Feb. 1-2 Email Chain”)

(ECF No. 40-36) at p. 4 of 4. Plaintiff asked for clarification on the “Village’s political sign

policy with respect to residents placing political lawn signs on their private lots within 13 feet of

the curb and on police enforcement of the same.” Id. The Village Attorney responded, in

relevant part:

        because the Village owns the right-of-way, it is unlawful for anyone to place a
        sign or advertisement on Village property without permission or authority.
        Subject to the requirements of the [Village Code], residents may place signs on
        their property, excluding that portion of the property that constitutes the right-of-
        way.

        The Village and its police department does not selectively enforce the provisions
        of the above mentioned statutes. If fact, the police department is in possession of
        many signs (i.e. real estate, commercial etc. . . .) that were improperly placed in
        the Village’s right-of-way and subsequently removed by the police. Some of these
        signs are currently being held for safekeeping.

        Bob, I believe that your misconception is that property owners own the right-of-
        way. They do not. The Village owns the right-of-way.

Id.

        Following these emails, Plaintiff removed his Vote Yes sign from within one foot of the

street curb (within the right-of-way) where he claims it “had maximum visibility to the traffic

passing down the street,” to “leaning against the brick wall in front of [his] house under a tree




                                                  3
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 4 of 30




about 15 or more feet from the street side curb,” where he claims it was “completely out of

drivers’ line of sight.” Id. at ¶ 25.

          On February 6, 2018, the Court granted Plaintiff’s application for a preliminary

injunction and temporary restraining order, enjoining Defendants from taking any actions against

Plaintiff or other persons with respect to posting political lawn signs in the Village right-of-way

in front of private homes, so long as said political lawn signs pose no safety or traffic hazards.

(ECF No. 6).

    II.      The Village Code

          The Village Code codifies, among other things, the laws governing the ability to post

signs in the Village.

          Restriction on Posting Signs in Public Places: Chapter 196 of the Village Code is

entitled “Littering and Handbills” and contains Section 196-17 “Posting notices in public places”

which provides:

          No person other than a duly authorized official or employee of the village shall
          post, attach or display any sign, notice, placard, poster, or other advertising
          medium to or upon or over any sidewalk, tree, stone, fence, wall, pole, railing or
          other object in, along, upon, or over any street, park or other public place in the
          village.

Affidavit of Stephen Pappalardo (“Pappalardo Aff.”) at ¶ 4 (ECF No. 44). That chapter contains

definitions at Section 196-2 including for “public place,” which is defined as “any and all streets,

sidewalks, boulevards, alleys or other public ways and any and all public parks, squares, spaces,

grounds and buildings.” Id. at ¶ 6.

          Written Permit Required to Obstruct Public Places: Section 256-1 provides:

          No person shall obstruct any street, sidewalk, public easement or other public
          place without first securing a written permit from the Village Engineer and
          complying with such regulations affecting obstructions as the Village Engineer
          may prescribe . . . . The Village Engineer’s decision to grant or deny a permit


                                                  4
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 5 of 30




       application shall be made within three business days after a completed permit
       application has been received by the Village.

Papalardo Aff. ¶ 7. The “requirement that the Village Engineer make a decision in three business

days after receipt of a completed permit application was added in response to the Court’s

decision on Plaintiff’s request for a temporary restraining order.” Id. at ¶ 8. Chapter 256 does not

have a definition section and the Village Code does not define “obstruct” or “obstruction.”

Matturo Dep. Tr. at p. 17 of 41. The Village Manager interprets the term to mean that “[i]f any

object is placed or erected in the right-of-way, it thereby excludes anyone else from occupying

that space and, hence, is an obstruction.” Pappalardo Aff. ¶ 9. The Superintendent of the

Department of Public Works testified that “obstruct” under Section 256-1 means “placement of

an item or something without permission,” that the Section is not limited to visual obstruction,

that an obstruction is “anything that is placed in the village right-of-way, that is not normal to

the village right-of-way, in terms of an installation, it doesn’t distinguish between a temporary or

permanent.” Berg Aff. Ex. A (“Salanitro Dep. Tr.”) at p. 11 of 17 (ECF No. 40-4).

       Other Relevant Code Provisions: Section 281-2 defines “right-of-way” as “[g]enerally,

the space owned by the Village extending approximately 13 feet from each curbline, but may

include specific lands under an agreement or definition of law.” Berg Aff. Ex. 9 (“1/29/2018

Altizio Email”) (ECF No. 40-24). The Village Engineer testified that

       A right of way exists on either side of the paved area of a road in the Village, that
       areas is reserved when the original subdivision of the property is approved or
       filed for various municipal purposes, including future road widening, installation
       of sidewalk and utilities or other furtherance of other permissible municipal
       purposes. As a general matter, for a 50-foot road, the Village right-of-way is 13
       feet on either side of the paved roadway in Scarsdale.




                                                 5
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 6 of 30




Affidavit of David Goessel (“Goessl Aff.”) ¶ 15 (ECF No. 45); see Berg Aff. Ex. 27

(“Pappalardo Dep. Tr.”) at p. 3 of 21 (ECF No. 40-42). Plaintiff admits to these definitions of the

Village’s right-of-way. Pl.’s SUMF Resp. ¶¶ 3 4.

       The Village Engineer’s review of an application for the permit mentioned in Section 256-

1 is limited to the considerations set forth within Section 294-1, all of which relate to “potential

safety hazards.” Pappalardo Aff. at ¶ 9. Section 294-1(B) provides

       No shrub, fence, wall or other structure may be located on any land within 15 feet
       of the edge of the traveled way of any street within the limits of the village if such
       shrub, fence, wall or other structure obstructs or interferes with the view of
       drivers of vehicles on a driveway from a point on such driveway 15 feet from the
       traveled way to a minimum distance of 7 5 feet along the street, at a point more
       than 30 inches above the street level, and if, in the opinion of the Village
       Manager, after consulting with the Police Department, it creates a traffic hazard.

Id. Section 310-2 defines “structure” as “[a]n assembly of materials forming a construction

designed for useful purposes, including, among others, . . . signs . . . ” Id. at ¶ 10.

       Although Sections 196-17 and 256-1 were adopted before the current Village officials

were in office, various Village officials testified that these provisions are intended to “combat

visual blight” and “ensure that anything placed in the Village right-of-way does not create a

danger” by forcing pedestrians into the road or otherwise distracting drivers. Pappalardo Aff.

¶ 11; Salanitro Dep. Tr. at p. 7 of 17 (“to prevent any kind of visual obstruction or hazard to the

general public”).

       III.    Enforcement

       The Village is run by the Mayor and Village Manager, to whom the Chief of Police and

Superintendent of Public Works report. Affidavit of Andrew Matturo (“Matturo Aff.”) ¶ 3 (ECF

No. 46); Pappalardo Aff. at ¶ 2. The Superintendent of Public Works, in turn, supervises various

divisions including the Engineering Division. Salantiro Dep. Tr. at p. 5. For at least the past ten




                                                   6
       Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 7 of 30




years, the Village has “allowed for election signs to be posted on the grass area of the Village

right-of-way for a period of time before the date of any election . . . . If a complaint were

received, [the Village] would ask that the sign be moved from the right-of-way to one’s

property.” Pappalardo Aff. ¶¶ 14 15; Pappalardo Dep. Tr. at pp. 12 14, 16 of 21; Berg Aff. Ex.

25 (ECF No. 40-40); Berg Aff. Ex. 28 (“Hochvert Dep. Tr.”) at pp. 3 4, 6 7 of 9 (ECF No. 40-

43).

         Prior to 2017, the Village Manager’s office would receive only “a handful of complaints”

of improperly placed political signs per election cycle. Pappalardo Dep. Tr. at p. 16 of 21;

Pappalardo Aff. ¶ 16; Matturo Aff. ¶ 11. When they received such complaints, they would advise

callers that the Village does not usually remove political signs from the right-of-way and in the

“rare” event that the complainant was insistent about a political sign in the right-of-way in front

of their home, Village staff removed the offending sign. Pappalardo Dep. Tr. at p. 17 of 21.

                   A.    Police Enforcement Policy

         The Police often enforce compliance with the signposting law in response to tips and

complaints from the public. Matturo Aff. ¶ 31; Dusavage Dep. Tr. at p. 9 of 13. Between 2006

and 2008, the Police responded to 48 such complaints. However, Police records indicate that

60     over half    of the 108 Police incident records involving improper signage from 2006

through 2018 were “self-initiated” i.e., a police officer identified and responded to the Code

violation without initially receiving a complaint. Matturo Aff. Ex. A.

         Regardless of how the signage violation came to the attention of the Police, officers have

discretion over whether to issue warnings or violations for failures to abide by the sign policy.

Matturo Aff. ¶ 22; Siciliano Dep. Tr. at pp. 4 5 of 21. This discretion has been uniformly

exercised to avoid the issuance of summonses for improperly posted political signs, as records




                                                  7
       Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 8 of 30




indicate that the Police have never issued any summonses regarding political signs in the right-

of-way, id. at ¶ 18. To this end, for at least the past thirty years, the Police have

“accommodated” political signs by allowing them to remain in public places including the

Village rights-of-way unless a complaint was made regarding a specific sign.1 Matturo Aff. ¶¶

9 10, 15, 20; Pappalardo Dep. Tr. at pp. 12 14 of 21; see Pl.’s SUMF Resp. ¶ 12 (admitting to

this fact).

        Of the 108 incidents listed in Police records involving improper signage from 2006 to

2018, sixteen incidents involved political signs and of those sixteen incidents, the Police issued

no summonses, relocated one sign, and removed twelve signs. Matturo Aff. Ex. A. In other

words, the vast majority of improperly placed signs that Police responded to were not political

signs. See Matturo Aff. Exs. A and B. During the five-year period from January 2013 through

January 2018, the Police confiscated thirty signs, only one of which was political and the rest of

which were commercial. Berg Aff. Ex. 12 (“Police Incident Records”) at pp. 1 2 of 46 (ECF No.

40-27); see Defs. SUMF Resp ¶ 35. In 2018, the Police removed two non-political signs from the

right-of-way. Defs. SUMF Resp ¶ 34.

                  B.       Police Enforcement Record in the Instant Matter



1



          When the Police enforce the Village Code with respect to signs in public places, including the Village
right-of-way, they have almost always used Section 196-17, Siciliano Dep. Tr. at p. 6 of 21 (confirming that since he
started with the Police in the 1990s, they have always used Section 196-17 for sign violations); see Matturo Aff. ¶
14; ECF No. 40-37 (email from Police Captain to the Village Attorney “Just a note, in your email you reference
Village Code 256:1, ‘Permit required to Obstruct’. Just so you are aware, the PD’s actions in removing the signs on
the public right of ways is based upon Village Code 196:17, ‘Posting Notices in Public Places’”); rarely, if ever, use
Section 256-1, Matturo Aff. ¶ 27, and have never issued any summonses under either section, Matturo Aff. ¶¶
26–28; Berg Aff. Ex. 11 (“Matturo Dep. Tr.”) at pp. 9–10, 14, 33-38 of 41 (ECF No. 40-26); Dusavage Dep. Tr. at
pp. 5–6 of 13 (ECF No. 40-6). As of February 13, 2019, the Police Department Policies, which reprints regularly
used code sections, includes a note dated February 5, 2018 following the text for Section 256-1: “As per the Village
Attorney, do not write 196:17 for Public Posting of Notices/Signs.” Berg Aff. Ex. D at 2 of 4 (ECF No. 40-7). This
Court’s order enjoining enforcement of Section 256-1 was entered on February 6, 2018 and the record does not
indicate that the Police ever sought to use Section 256-1 for sign enforcement.


                                                          8
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 9 of 30




       Residents began contacting the Police on the morning of January 29, 2018 questioning

whether certain political signs were illegally placed within the right-of-way. Defs’ SUMF Resp.

at ¶¶ 10, 12, 13. Shortly thereafter, with the Police Chief’s agreement, the Police Captain

emailed the Deputy Village Manager stating in relevant part:

       To be consistent with how election signs posted on the Village’s right of way
       were handled in March of 2017, we are going to begin collecting any signs,
       including the upcoming School Bond Vote, that we observe posted on the right of
       way, or that we are notified are on the right of way and safeguard them at HQ
       were [sic] they can be picked up by the owners. Perhaps you want to put out a
       “Newsflash” reminding residents of the Village Code, and advising that any signs
       posted on the Village right of way (13 feet from the curb) will be removed.

Berg Aff. Ex. 9 (ECF No. 40-24).

       Police officers were dispatched to investigate the complaints and requested that owners

of Vote Yes signs within the right-of-way remove their signs from the right-of-way or, when the

owner could not be located, removed signs from the Village right-of-way. Berg Aff. Ex. 14

(“1/29/2018 Incident Report”) (ECF No. 40-29); Defs. SUMF Resp. ¶¶ 9, 12. The Police

received additional calls from residents whose signs in the right-of-way had been removed and

told such callers that the Police had removed the signs from the right-of-way and that the signs

could be reclaimed at Police headquarters. Id at ¶ 9.

       On February 3, 2018, an Officer reported to the Police Chief and Police Captain that

“[t]he desk has received several calls about both ‘No’ and ‘Yes’ signs being posted. Several

complainants have advised, that it has been getting around on Facebook about the village

ordinance and now most signs are 13 feet back. I drove around, when I came in and the signs are

now 13 feet back and posted on private property.” Berg. Aff. Ex. 17 (ECF No. 40-32).

       In response to this Court’s February 6, 2018 order, on February 7, 2018, the Police issued

to the department Special Order 18.09 stating in relevant part




                                                 9
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 10 of 30




       Effective immediately, the enforcement and/or removal of any sign placed on
       village property or right of way will cease.

       The department will not remove any signs place on village property or right of
       way, nor will a village code summons be issued to a person placing signs on
       village property or right of way. This will be for any sign, (i.e. commercial or
       political).

       Any caller reporting the posting of signs will be advised that no enforcement
       action can be taken at this time.

Berg Aff. Ex. B(“Special Order 18.09”) (ECF No. 40-5). The Police Chief intentionally made

Special Order 18.09 applicable to all signs in the right-of-way “to handle signs equally.” Matturo

Dep. Tr. at p. 31 of 41; Dusavage Dep. Tr. at pp. 9 11 of 13. Special Order 18.09 remains in

effect. Matturo Dep. Tr. at p. 31 of 41; Dusavage Dep. Tr. at p. 12 of 13. Defendants testified

that since they ceased enforcing the sign ordinance in February 2018 as to all signs, they have

not noticed a significant proliferation of signs in the Village or experienced increased complaints

regarding signs in public ways or traffic or safety issues. See, e.g., Matturo Dep. Tr. at p. 32 of

41; Dusavage Dep. Tr. at pp.12 13 of 13.

               C.      Department of Public Works Enforcement Record

       The only division within the Department of Public Works with code enforcement

responsibility for signage in public ways is the Engineering Division. Salantiro Dep. Tr. at pp.

10 11. Over the past twenty years, there have been “many instances” in which the Engineering

Division was involved with signs posted in the right-of-way. Id. at pp. 11 12. In these instances,

regardless of the type of sign, the Engineering Division either notified the sign-poster that the

sign was posted in violation of the Village Code or, when the sign-poster could not be

ascertained, removed the sign to store it in the Village building in case anyone came to claim it.

Id. at p. 13. When the Engineering Department receives complaints, it “endeavor[s] to have

offending non-political signs removed.” Goessl Aff. ¶ 6. In situations involving sign posting


                                                 10
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 11 of 30




violations, the Engineer has discretion over whether to issue a letter of violation or a summons.

Berg Aff. Ex. H (“Goessel Dep. Tr.”) at p. 10 of 32 (ECF No. 40-11).

        The Superintendent of Public Works testified that he was not aware of issues regarding

political signs in the right-of way prior to 2017, Salanitro Dep. Tr. at p. 7 of 17, but that in

March of 2017 and again in 2018, the Department of Engineering removed various political

signs in the Village right-of-way consistent with the general policy of removing signs from the

Village right-of-way or requesting that they be moved. Salanitro Dep. Tr. at p. 2 of 17.

        The Village Engineer, who has held his position since December 2016, testified that from

December 2016 through November 2019, the office of the Village Engineer has “continuously

acted with respect to non-political signs [when it] removed or impounded numerous non-

political signs that were capable of being removed.” Goessl Aff. ¶4; Goessl Dep. Tr. at p. 17 of

32. However, it “has never received complaint regarding political signs in the Village right-of-

way and, as a result, has never taken any action of any nature with respect to political signs . . .”

Id. at ¶ 3; Goessel Dep. Tr. at pp. 16, 18 of 32. The Village Engineer has never received a permit

application to post a temporary political sign in the Village right-of-way.2 Goessl Dep. Tr. at p.

31 of 32. Accordingly, the Village has never issued a permit to post a temporary political sign in

the Village’s right-of-way. Pappalardo Dep. Tr. at pp. 18 20 of 21.

        IV.           Procedural History

        On February 5, 2018, Plaintiff filed this lawsuit seeking injunctive relief, declaratory

judgment, and nominal and compensatory damages. On February 6, 2018, following a Show

Cause Hearing, this Court granted Plaintiff’s application for a preliminary injunction and


2

          The Village Engineer opined that he has never received such an application because “the code is not
specific enough to deal with signs as such. I don’t know if—I don’t think—in my opinion, a licensing agreement
doesn’t apply to a temporary sign.” Goessl Dep. Tr. at p. 31 of 32.


                                                        11
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 12 of 30




temporary restraining order, enjoining Defendants from taking any actions against Mr. Berg or

other persons with respect to posting political lawn signs in the Village right-of-way in front of

private homes, so long as said political lawn signs pose no safety or traffic hazards. (ECF No. 6)

         Discovery is complete and the parties have filed the instant Motion and Cross-Motion.

                                      LEGAL STANDARD

    I.      Summary Judgment

         “Where, as here, cross motions for summary judgment are filed, we ‘evaluate each

party’s motion on its own merits, taking care in each instance to draw all reasonable inferences

against the party whose motion is under consideration.’” Byrne v. Rutledge, 623 F.3d 46, 53 (2d

Cir. 2010) (quoting Hotel Emps. & Rest. Emps. Union v. N.Y.C. Dep’t of Parks &

Recreation, 311 F.3d 534, 543 (2d Cir. 2002)). Pursuant to Rule 56 of the Federal Rules of Civil

Procedure, summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A party must support its position by citing to materials in the record, including

depositions, documents, electronically stored information, affidavits or declarations, stipulations

admissions, interrogatory answers, or other materials. Fed. R. Civ. P. 56(c)(1). Affidavits may

be used to support or oppose summary judgment if the affidavit is “made on personal

knowledge, set[s] out facts that would be admissible in evidence, and show[s] that the affiant or

declarant is competent to testify on the matters stated.” Id. 56(c)(4); see also DiStiso v. Cook,

691 F.3d 226, 230 (2d. Cir. 2012). Importantly, a court may only consider facts that are

admissible in evidence. Raskin v. Wyatt Co., 125 F.3d 55, 66 (2d Cir. 1997).

         A genuine dispute of material fact exists when “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.




                                                 12
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 13 of 30




242, 248 (1986). A court should grant summary judgment when a party who bears the burden of

proof at trial “fails to make a showing sufficient to establish the existence of an element essential

to that party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “In such a situation,

there can be no genuine issue as to any material fact, since a complete failure of proof

concerning an essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Id. at 323 (internal quotation marks omitted).

         “[W]hen confronted with evidence of facts that would support summary judgment, the

[nonmoving party] must come forward with evidence in admissible form that is capable of

refuting those facts.” George v. Rockland State Psych. Ctr., No. 10-cv-8091(NSR), 2014 WL

5410059, at *3 (S.D.N.Y. Oct. 23, 2014) (quoting Wali v. One Source Co., 678 F. Supp. 2d 170,

177 (S.D.N.Y. 2009)) (internal quotation marks omitted). The nonmoving party “may not rely on

conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am. Ins. Co., 607 F.3d

288, 292 (2d Cir. 2010) (internal citation and quotation marks omitted). Further, “[s]tatements

that are devoid of any specifics, but replete with conclusions, are insufficient to defeat a properly

supported motion for summary judgment.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d

Cir. 1999).

   II.        Municipal Liability Under Section 1983

         Section 1983 provides that: “ [e]very person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State . . . subjects, or causes to be subjected, any citizen of

the United States . . . to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured.” 42 U.S.C. § 1983. Section 1983 “is

not itself a source of substantive rights, but a method for vindicating federal rights elsewhere

conferred by those parts of the United States Constitution and federal statutes that it describes.”




                                                  13
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 14 of 30




Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see Cornejo v. Bell, 592 F.3d 121, 127 (2d

Cir. 2010).

         Local governing bodies . . . can be sued directly under § 1983 for monetary,
         declaratory, or injunctive relief where, as here, the action that is alleged to be
         unconstitutional implements or executes a policy statement, ordinance, regulation,
         or decision officially adopted and promulgated by that body’s officers. Moreover,
         although the touchstone of the § 1983 action against a government body is an
         allegation that official policy is responsible for a deprivation of rights protected
         by the Constitution, local governments, like every other § 1983 “person,” by the
         very terms of the statute, may be sued for constitutional deprivations visited
         pursuant to governmental “custom” even though such a custom has not received
         formal approval through the body’s official decisionmaking channels.

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 91 (1978).

                                                   DISCUSSION

         Plaintiff seeks summary judgment on his claims that Sections 196-17 and 256-1 violate

the due process clause of the Fourteenth Amendment because they are unconstitutionally vague

and the First Amendment as unconstitutional content-based restrictions on speech. Defendants

cross-move for summary judgment arguing that the provisions are permissible content-neural

regulations of speech. Plaintiff also contends that the Village’s policy of selective enforcement

of the Village Code provisions violates the First Amendment as applied.3

    I.        Fourteenth Amendment Vagueness Challenges

         The Fourteenth Amendment to the United States Constitution provides that no state shall

“deprive any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

xiv. Among the most fundamental protections of due process is the principle that “[n]o one may


3

          Defendants also ask the Court to strike Plaintiff’s Rule 56.1 statement and affidavit as improperly lengthy
and replete with inappropriate legal argumentation and conclusion, and Plaintiff, in turn, asks the Court to strike
certain portions of the affidavits Defendants submitted in support of their papers. To the extent any of these
submissions are inappropriate, the Court has disregarded those portions and its analysis relies only upon admissible
evidence. See Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 569 (E.D.N.Y. 1999) (“[R]ather than
scrutinizing each line . . . and discussing whether they contain conclusory allegations, legal arguments, or hearsay . .
. the court . . . will only consider [ ] evidence that is admissible.”).


                                                           14
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 15 of 30




be required at peril of life, liberty or property to speculate as to the meaning of . . . statutes. All

are entitled to be informed as to what the State commands or forbids.” Cramp v. Bd. of Pub.

Instruction, 368 U.S. 278, 287 (1961) (citation omitted) (alterations in original). In reviewing a

statute’s language for vagueness, “we are relegated . . . to the words of the ordinance

itself . . . and perhaps to some degree, to the interpretation of the statute given by those charged

with enforcing it.” Grayned v. City of Rockford, 408 U.S. 104, 110 (1972) (internal quotation

marks and footnotes omitted). “The degree of vagueness tolerated in a statute varies with its

type,” Rubin v. Garvin, 544 F.3d 461, 467 (2d Cir. 2008), and when a statute “is capable of

reaching expression sheltered by the First Amendment, the [vagueness] doctrine demands a

greater degree of specificity than in other contexts,” Farrell v. Burke, 449 F.3d 470, 485 (2d Cir.

2006) (internal quotation marks omitted).

        “Supreme Court precedent recognizes two independent grounds upon which a statute’s

language may be so vague as to deny due process of law.” Cunney v. Bd. of Trustees, 660 F.3d

612, 620 (2d Cir. 2011). “First, a law violates due process ‘if it fails to provide people of

ordinary intelligence a reasonable opportunity to understand what conduct it prohibits.’” Id. at

620-21 (quoting Hill v. Colorado, 530 U.S. 703, 732 (2000)). “Second, a law is

unconstitutionally vague if ‘it authorizes or even encourages arbitrary and discriminatory

enforcement.’” Id. at 621 (quoting Hill, 530 U.S. at 732). Plaintiff challenges both provisions

under the first ground and Section 256-1 under the second.

                    A.      Notice

        “Animating this first vagueness ground is the constitutional principle that individuals

should receive fair notice or warning when the state has prohibited specific behavior or

acts.” Thibodeau v. Portuondo, 486 F.3d 61, 65 (2d Cir. 2007). The relevant inquiry is “whether




                                                   15
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 16 of 30




the language conveys sufficiently definite warning as to the proscribed conduct when measured

by common understanding and practices.” Rubin, 544 F.3d at 467 (internal quotation marks and

citations omitted). If the Court determines that a provision “fails to provide people of ordinary

intelligence a reasonable opportunity to understand what conduct it prohibits,” then the

ordinance must be struck down as unconstitutionally vague. Hill, 530 U.S. at 732.

       Plaintiff claims that both Section 196-17 and Section 256-1 are unconstitutionally vague

because they fail to provide sufficient notice. Because the language of both provisions clearly

notifies persons of ordinary intelligence what is proscribed, they are not unconstitutionally vague

and Plaintiff’s additional arguments regarding section headings and officials’ skepticism of their

coverage are unpersuasive.

                           1.      Section 196-17

       We begin with Section 196-17, which broadly bans any person from “post[ing],

attach[ing] or display[ing] any sign, notice, placard, poster, or other advertising medium to or

upon or over any sidewalk, tree, stone, fence, wall, pole, railing or other object in, along, upon,

or over any street, park or other public place in the village.” Pappalardo Aff. ¶ 4. The breadth of

the application of Section 196-17 is emphasized by the many detailed alternate terms used to

describe what is proscribed. First, it lists three separate proscribed actions: one may not “post,

attach, or display.” Second, it applies broadly within “the village” and is not limited to any

particular zone of the Village such as a residential area or downtown shopping district. Third, the

provision broadly describes the object that may not be placed as a “sign, notice, placard, poster,

or other advertising medium,” which represents a range of sizes and constructions. The use of

the disjunctive “or” before “other advertising media” indicates that the provision is not intended

to apply only to commercial speech. Cf. Mizrahi v. Gonzales, 492 F.3d 156, 164 (2d Cir. 2007)




                                                 16
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 17 of 30




(“It is a standard canon of statutory construction that words separated by the disjunctive are

intended to convey different meanings unless the context indicates otherwise.”). Finally, the

provision painstakingly details any conceivable surface “to or upon” which signs may not be

posted, concluding with the catchall “or other public place in the village.” “Public place” is in

turn defined within Chapter 196 in Section 196-2 as “any and all streets, sidewalks, boulevards,

alleys or other public ways and any and all public parks, squares, spaces, grounds and

buildings.” Pappalardo Aff. ¶ 6.

       Plaintiff contends that, despite the significant breadth and detailed examples contained in

Section 196-17, the Section is nonetheless vague because it does not contain the magic term

“right-of-way” and therefore deprives residents of notice that they may not post signs on the

Village right-of-way. Pl.’s Mem. in Supp. at 17 (ECF No. 42). However, Section 281-2 defines

“right-of-way” as “[g]enerally, the space owned by the Village extending approximately 13 feet

from each curbline,” 1/29/2018 Altizio Email, which adequately notifies the public that the

Village owns the right-of-way and therefore that it is a “public place” within the meaning of

Section 196-17. In sum, “we can never expect mathematical certainty from our language,”

Grayned, 408 U.S. at 110, but both provisions “clearly ‘delineat[e their] reach in words of

common understanding,” id. at 112 (quoting Cameron v. Johnson, 390 U.S. 611, 616 (1968)).

       Plaintiff also contends that despite the language of Section 196-17, its placement within a

Chapter entitled “Littering and Handbills” demonstrates that the provision is “only intended to

prevent litter, especially from handbills,” and therefore is limited by the definition of “litter” in

Section 196-2. Pl.’s Mem in Supp. (ECF No. 42). However, by its terms, Section 196-17 applies

broadly to “any sign, notice, placard, poster, or other advertising medium” without mention of

whether such items have been abandoned. In any event, “[t]itles and section headings can serve




                                                  17
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 18 of 30




as limited interpretive aids if the statute itself is ambiguous,” United States v. Castro, 837 F.2d

441, 442 (11th Cir. 1988), but they “cannot limit the plain meaning of the text and may be

utilized to interpret a statute, if at all, only where the statute is ambiguous,” Scarborough v.

Office of Personnel Mgmt., 723 F.2d 801, 811 (11th Cir. 1984). In sum, Section 196-17 is not

unconstitutionally vague.

                           2.        Section 256-1

         We next turn to Section 256-1, which broadly provides: “[n]o person shall obstruct any

street, sidewalk, public easement or other public place without first securing a written permit

from the Village Engineer.” Papalardo Aff. ¶ 7. Section 256-1, like Section 196-17, uses the

construction “public place” but it further specifies that it applies to a “street, sidewalk, public

easement.” Id. Not only does the term “public place” appear in Chapter 196, as described above,

the term, in its normal usage, provides sufficient notice to persons of ordinary intelligence that

the provision applies to Village rights-of-way, which are publicly owned.4

         Plaintiff contends that Section 256-1 is impermissibly vague because the Village Code

does not define “obstruct” or “obstruction.” However, “Webster’s Third defines ‘obstruction’ as

‘something that obstructs or impedes,’ and defines ‘obstruct’ as to ‘block up.’” Betancourt v.

Bloomberg, 448 F.3d 547, 553 (2d Cir. 2006) (quoting Webster’s Third New International

Dictionary (1976)). We may further consider the definitions provided by the Village Manager,

who attested “[i]f any object is placed or erected in the right-of-way, it thereby excludes anyone

else from occupying that space and, hence, is an obstruction,” Pappalardo Aff. ¶ 9, and the

Superintendent of the Department of Public Works who attested that obstruction means

4

          Plaintiff’s initial emails to the Village Attorney and others indicate that he mistakenly believed the Village
had an easement over rather than fee simple ownership of the right of way. See Berg. Aff. Ex. 21 at pp. 3–4 of 4
(ECF No. 40-36). Even if that were the case, Section 256-1 would clearly apply to the Village “right-of-way” since it
is applicable by its terms to any “public easement or other public place.” See Pappalardo Aff. ¶ 7.


                                                          18
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 19 of 30




“placement of an item or something without permission . . . . anything that is placed in the

village right-of-way, that is not normal to the village right-of-way,” Salanitro Dep. Tr. at p. 11 of

17, which are consistent with common understanding enshrined in the dictionary.

       That the provision neither specifies the duration of the proscribed obstruction nor the

quantum of the disturbance does not render it vague. Betancourt, 448 F.3d at 553 (“An object

plainly may ‘obstruct[ ] or impede[ ]’ without doing so permanently. Had the lawmakers

intended ‘obstruction’ to [to be] permanent . . . , they could have simply added that adjective

before ‘obstruction.’”); Grayned, 408 U.S. at 109 11 (rejecting a facial vagueness challenge

where it was “clear what the ordinance as a whole prohibits,” even though the statute at issue did

not specify the prohibited quantum of disturbance). Section 256-1 clearly indicates that any

person wishing to block or impede a public space must seek a permit from the Village Engineer

to do so.

       Plaintiff further argues that the provision is impermissibly vague because, as a matter of

practice, no one has ever sought a permit to place a temporary political sign in a Village right-of-

way, the Village has never issued a permit to place a temporary political sign in the Village

right-of way, and the Village Engineer expressed uncertainty over whether such a permit would

be required. At bottom, the failure to apply a law is neither relevant to, nor dispositive of,

whether the law is vague. “[A]lthough the [official charged with enforcing the ordinance’s]

understanding of the ordinance’s terms is relevant ‘perhaps to some degree,’ our inquiry begins

with the text of the ordinance,” Grayned, 408 U.S. at 110, and the Court has already determined

that the plain language of Section 256-1 clearly sets forth what is proscribed.

       Accordingly, the Court disagrees that Sections 196-17 and 256-1 fail to provide notice to

persons of ordinary intelligence.




                                                 19
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 20 of 30




           B.      Enforcement Standards

       We now turn to Plaintiff’s claim that Section 256-1 is also vague because it lacks

sufficient enforcement standards. “Statutes must ‘provide explicit standards for those who apply’

them to avoid ‘resolution on an ad hoc and subjective basis, with the attendant dangers of

arbitrary and discriminatory application.’” Cunney, 660 F.3d at 612 (quoting Grayned, 408 U.S.

at 108 09). To determine whether it contains sufficient enforcement standards we consider

whether “(1) the ‘[the ordinance] as a general matter provides sufficiently clear standards to

eliminate the risk of arbitrary enforcement’; or (2) ‘even in the absence of such standards, the

conduct at issue falls within the core of the [ordinance’s] prohibition, so that the enforcement

before the court was not the result of the unfettered latitude that law enforcement officers and

factfinders might have in other, hypothetical applications of the [ordinance].’” Id. at 622

(quoting Farrell v. Burke, 449 F.3d 470, 494 (2d Cir. 2006)). Plaintiff argues that Section 256-1

fails to provide the requisite enforcement standards because it proscribes obstruction without a

permit from the Village Engineer but fails to provide standards by which the Village Engineer is

to evaluate such permit applications.

       While it is true that the current version Section 256-1 does not itself contain enforcement

standards other than a three-day time period in which the Village Engineer must grant or deny

the application, Pappalardo Aff. at ¶ 7, those standards appear in a separate section, Section 294-

1(B), which provides:

       No shrub, fence, wall or other structure may be located on any land within 15 feet
       of the edge of the traveled way of any street within the limits of the village if such
       shrub, fence, wall or other structure obstructs or interferes with the view of
       drivers of vehicles on a driveway from a point on such driveway 15 feet from the
       traveled way to a minimum distance of 7 5 feet along the street, at a point more
       than 30 inches above the street level, and if, in the opinion of the Village
       Manager, after consulting with the Police Department, it creates a traffic hazard.




                                                 20
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 21 of 30




Pappalardo Aff. at ¶ 9. Section 310-2 in turn defines “structure” to include “signs.” Id. at ¶ 10.

Plaintiff’s assertion that the Village Engineer’s review of permits under Section 256-1 is not

limited to the considerations in Section 294-1(B) is not supported by any admissible evidence.

Accordingly, the Court finds that the Code provides sufficient enforcement standards and

therefore that Section 256-1 is not unconstitutionally vague.

         In sum, the Court finds that neither Section 196-17 nor Section 256-1 is void for

vagueness.

   II.       First Amendment Challenges

         We turn now to the parties’ First Amendment arguments. The First Amendment

“provides that ‘Congress shall make no law abridging the freedom of speech.’” Hobbs v. County

of Westchester, 397 F.3d 133, 148 (2d Cir. 2005) (quoting U.S. Const. amend. I). The limitations

that the First Amendment places on the federal government apply to municipalities. See, e.g.,

Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015).

         This case involves political and social advocacy signs Plaintiff and other village residents

sought to display in the Village right-of-way in front of their homes. “Often placed on lawns or

in windows, residential signs play an important part in political campaigns, during which they

are displayed to signal the resident’s support for particular candidates, parties, or causes.” City of

Ladue v. Gilleo, 512 U.S. 43, 55 (1994). That said, despite their historic use, there is no question

that some regulation of such signs is permissible, especially with respect to posting on public

rather than private property. See, e.g., Johnson v. City & County of Philadelphia, 665 F.3d 486,

492 (3d Cir. 2011) (upholding content neutral ordinance prohibiting all speech in the form of

temporary signs on utility poles, streetlights, sign posts, and trees in the public right-of-way and

determining that even inside the city of Philadelphia, which does not have much lawn space,




                                                  21
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 22 of 30




there were alternatives for communication); Pritchard v. Town of New Hartford, No. 6:14-CV-

1477, 2016 WL 4523986, at *3 (N.D.N.Y. Aug. 22, 2016) (upholding as “measured and content-

neutral” ordinance that banned all temporary signs in the right-of-way and restricted the size of

all signs in residential neighborhoods); Sugarman v. Village of Chester, 192 F. Supp. 2d 282,

295 (S.D.N.Y. 2002) (upholding ordinances that applied generally to all temporary signs but

striking down ordinances that singled out political signs but not other types of signs for unique

durational requirements). Recognizing that such regulation can be permissible, we turn to

whether the Village’s sign policy unconstitutionally proscribes protected First Amendment

speech.

                 A.      Time, Place, & Manner

          We first consider whether the challenged policy is content-based or content-neutral since

“the scope of protection for speech generally depends on whether the restriction is imposed

because of the content of the speech.” Universal City Studios, Inc. v. Corley, 273 F.3d 429, 450

(2d Cir. 2001). “Government regulation of expressive activity is content neutral so long as it is

justified without reference to the content of the speech.” Ward v. Rock Against Racism, 491 U.S.

781, 791 (1989) (internal quotation mark and citation omitted). Content-neutral regulations may

“limit the time, place, or manner of expression . . . even in a public forum,” so long as the

regulations are “reasonable,” “narrowly tailored to serve a significant governmental interest, and

leave open ample alternative channels for communication of the information.” Hobbs, 397 F.3d

at 149 (citation omitted).

          On its face, the Village Code’s prohibition of unpermitted posting of signs on public

property in the village is content-neutral because the provisions apply to all signs and

obstructions without reference to their content or viewpoint. Section 196-17 applies to “any sign,




                                                  22
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 23 of 30




notice, placard, poster, or other advertising medium.” Pappalardo Aff. ¶ 4. While “advertising

medium” is included in the list, it is separated by the disjunctive “or” so the provision is not

limited by its terms to any type of speech, commercial or otherwise. Cf. Mizrahi, 492 F.3d at

164. Section 256-1 similarly states that “no person shall obstruct . . .” without any reference to

any speech content of the obstruction. Pappalardo Aff. ¶ 7. The conditions relevant to the Village

Engineer’s decision to grant or deny a permit application under Section 256-1 similarly make no

reference to the speech content of any potential obstruction. Pappalardo Aff. ¶ 9. Accordingly,

both provisions are content neutral.

         We next consider whether the Village’s sign ordinance furthers a substantial government

interest. While neither provision contains a preamble or enactment note clearly stating the

purpose for which the sign provisions were enacted, it is nonetheless clear that both Sections

196-17 and 256-1 further substantial government interests. Based on its location in the Village

Code’s chapter on litter and statements by Village official, Section 196-17 is related to esthetic

concerns, which many courts have found to constitute a significant government interest.5 See,

e.g., Taxpayers for Vincent, 466 U.S. at 805 (“The problem addressed by this ordinance                           the

visual assault on the citizens of Los Angeles presented by an accumulation of signs posted on

public property constitutes a significant substantive evil within the City’s power to prohibit.”);

id. at 808 (“The plurality wrote in Metromedia: ‘It is not speculative to recognize that billboards

by their very nature, wherever located and however constructed, can be perceived as an ‘esthetic

harm.’ The same is true of posted signs.” (quoting Metromedia, Inc. v. City of San Diego, 453

U.S. 490, 510 (1981))).


5

         In fact, while he wishes that the regulation applied only to commercial signs, Plaintiff concedes that
“Scarsdale has a legitimate interest in preventing . . . advertising . . . from becoming visual eyesores and later
rubbish on its streets.” Pl.’s Mem in Opp’n at 15.


                                                           23
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 24 of 30




       The Village’s additional stated interest, particularly with respect to Section 256-1, in

pedestrian and traffic safety are also significant public interests. Even if the Code does not

explicitly state that it is intended to advance pedestrian and traffic safety, “[t]he very purpose of

establishing rights-of-way is to bolster traffic safety, which is in itself a substantial interest.”

Lewis v. Searles, No. 2:02-CV-259, 2002 WL 31947782, at *6 (D. Vt. Oct. 23, 2002). And

further, the considerations for issuance of a permit under Section 256-1 in Section 294-1(B)

indicate that the law is concerned with “obstruct[ion] or interfer[ence] with the view of drivers

of vehicles on a driveway” and whether the obstruction “creates a traffic hazard.” Pappalardo

Aff. ¶ 9. Pedestrian and traffic safety are substantial government interests. Clear Channel

Outdoor, Inc. v. City of New York, 594 F.3d 94, 103 (2d Cir.2010) (“maintaining traffic safety”

is a substantial government goal). Accordingly, the ban on signposting set forth in Sections 196-

17 and 256-1 furthers significant government interests. Metromedia, 453 U.S. at 507 08 (1981)

(holding that there can be no “substantial doubt that . . . traffic safety and the appearance of the

city [ ] are substantial governmental goals”).

       Having determined that the provisions further substantial government interests, we

consider whether they are “narrowly tailored” to do so. For content neutral regulation, “[t]he

narrow tailoring requirement is satisfied so long as the regulation promotes a substantial

governmental interest that would be achieved less effectively absent the regulation.” Hobbs, 397

F.3d at 149 (citation omitted). If, as here, the Village has a basis for believing that a specific

form of speech such as signs on public property are “traffic hazards and are unattractive, ‘then

obviously the most direct and perhaps the only effective approach to solving the problems they




                                                   24
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 25 of 30




create is to prohibit them.’”6 Taxpayers for Vincent, 466 U.S. at 817 (quoting Metromedia, 453

U.S. at 508)).

         Finally, the Village’s sign regulation clearly leaves ample opportunities for protected

speech where it regulates the posting of signs only in public places and not on private property.7

See Taxpayers for Vincent, 466 U.S. at 795, (describing district court finding that ample

opportunities existed where plaintiffs “remain[ed] free to picket and parade, to distribute

handbills, to carry signs and to post their signs and handbills on their automobiles and on private

property with the permission of the owners thereof”). Accordingly, the Village’s sign ordinances

are permissible content neutral time, place and manner restrictions.8
6

          Defendants’ testimony that signs have not proliferated to the detriment of their substantial government
interests since they stopped enforcing any signposting laws under Special Order 18.09 in response to this Court’s
order, e.g., Matturo Dep. Tr. at p. 32 of 41 (stating that the Police have not experienced additional traffic or safety
hazards in the right-of-way); Dusavage Dep. Tr. at pp. 12–13 of 13 (admitting that there are more signs in the right-
of-way but stating that he was not aware of a significant increase in complaints or safety or traffic hazards), does not
invalidate these constitutionally permissible code sections where, as here, one of the harms sought to be prevented is
presence of signs, which has esthetic impacts within the Village in and of itself, not just through the secondary
harms of litter or traffic and pedestrian safety.
7

          This case is thus distinguishable from City of Ladue and Lusk, both of which involved ordinances that
reached private in addition to public property because the Village only attempts to regulate signposting in public
places, including the Village rights-of-way, and not on private property. City of Ladue, 512 U.S. at 54 (explaining
that signposting policy foreclosing any residential signposting to political, religious, or personal messages was
unconstitutional); Lusk v. Village of Cold Spring, 475 F.3d 480, 492 (2d Cir. 2007) (holding that village’s aesthetic
interests did not justify regulations effectively foreclosing residential signs within a historical district). In fact, the
Lusk court explicitly contemplated whether the ordinance at issue would apply to “a traditional yard sign that was
not attached to, or leaning against any structure,” and noted that the municipality was constitutionally able to
determine whether outdoor signs should be permitted on residential property within the district as long as the
determination was based on the review of the architecture and design of the signage rather than the content, 475 F.3d
at
8
   494-94.
           Plaintiff is also mistaken that the permitting regime of Section 256-1 is an unconstitutional prior restraint.
While it is true that “[a] law requiring prior administrative approval of speech falls within the prior restraint rubric,”
but it is only an “invalid prior restraint” if it is “without narrow, objective, and definite standards to guide the
licensing authority.” Lusk, 475 F.3d at 485. The Court already determined that the permit standards in Section 294-
1(B) implicated by Section 256-1 are not impermissibly vague. They are also not unconstitutional prior restraints
where the permit considerations provide specific hazard-focused standards without reference to the speech content of
any potential obstruction. The fact that Section 256-1 contains a three-day deadline for the Village Engineer to
approve or deny a permit makes this case distinguishable from Lusk, in which the court determined that an approval
period that could drag on for seventy-five days and left the Plaintiff with no alternative methods of pursuing political
speech in the meantime was “of little consolation to Lusk and those like him in this regard, and of little use to their
neighbors or the political process.” 475 F.3d at 492. Accordingly, the permitting regime under Section 256-1 is not
an unconstitutional prior restraint.
           To the extent the Village maintains that the Fees & Charges Schedule, which lists a fee of $1,250.00 for a
Right-of-Way License Agreement/Permit does not apply to temporary political signs, see Defs’ SUMF Resp. ¶ 62;


                                                            25
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 26 of 30




              B.       Content-Based Selective Enforcement

         Having determined that the sections of the Village’s code are not facially

unconstitutional under either the Fourteenth Amendment’s Due Process Clause or the First

Amendment, we turn to Plaintiff’s as-applied selective enforcement challenge. Plaintiff argues

that during the run-up to the Bond Referendum Defendants engaged in discriminatory

enforcement against signs containing political as opposed to commercial speech and within their

enforcement against the political signs, discriminated against signs supporting the Bond

Referendum relative to those opposing it. In other words, Plaintiff does not merely challenge the

application of these ordinances to him, rather he argues that Defendants have developed a policy

of enforcing the sign laws selectively in a content and viewpoint discriminatory way. Such a

challenge is “dependent on the factual evidence provided as to how the statutory scheme has in

fact operated vis-à-vis the plaintiff[].” Hoye v. City of Oakland, 653 F.3d 835, 854 (9th Cir.

2011) (quoting McGuire v. Reilly, 386 F.3d 45, 62 (1st Cir. 2004)).

         “Courts must be willing to entertain the possibility that content-neutral enactments are

enforced in a content-discriminatory manner. If they were not, the First Amendment’s

guarantees would risk becoming an empty formality, as government could enact regulations on

speech written in a content-neutral manner so as to withstand judicial scrutiny, but then proceed

to ignore the regulations’ content-neutral terms by adopting a content-discriminatory

enforcement policy.” Hoye, 653 F.3d at 854. “[I]n order to establish municipal liability for

selective enforcement of a facially viewpoint- and content-neutral regulation, a plaintiff whose

evidence consists solely of the incidents of enforcement themselves must establish a pattern of


Pappalardo Aff. ¶ 12, that interpretation is permissible so long as it is inapplicable to such signs because of their
temporary nature or for another content neutral reason. If, however, the Village means to say that the fee is
applicable to non-political temporary signs, it would be an impermissible content-based selective enforcement
policy.


                                                           26
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 27 of 30




enforcement activity evincing a governmental policy or custom of intentional discrimination on

the basis of viewpoint or content.” Brown v. City of Pittsburgh, 586 F.3d 263, 294 (3d Cir.

2009).

         Here, Defendants have impermissibly considered the content of signs placed in public

places to the extent they provided preferential treatment to political signs by rarely enforcing the

sign laws against them. Defendants concede that for some time at least the Village Manager’s

office and the Police have had a policy of not enforcing the ban on the posting of signs on public

places, including the Village right-of-way, against political signs. See, e.g., Pappalardo Aff. ¶ 14;

Matturo Aff. ¶ 28. Since any distinction between types of speech is proscribed by the First

Amendment, see Thomas v. Chicago Park Dist., 534 U.S. 316, 325 (2002) (observing, without

elaboration, that even under an otherwise valid statute, a pattern of “[g]ranting waivers to

favored speakers (or, more precisely, denying them to disfavored speakers) would of course be

unconstitutional”); Taxpayers for Vincent, 466 U.S. at 816 (“[E]ven though political speech is

entitled to the fullest possible measure of constitutional protection, there are a host of other

communications that command the same respect . . . . To create an exception for appellee’s

political speech and not these other types of speech might create a risk of engaging in

constitutionally forbidden content discrimination.”), this selective enforcement policy violates

the First Amendment, Hoye, 653 F.3d at 855 (holding that “the City’s own pronouncements

definitively articulate a content discriminatory enforcement policy” even if that policy was

unwritten).

         The record clearly demonstrates that until 2018 Defendants gave preferential treatment to

political signs and that rather than creating a new policy to discriminate against political speech

beginning in 2017, the Police merely began to subject such signs to the same general




                                                  27
      Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 28 of 30




proscription that it had consistently applied to all other types of signs: no signs are permitted in

the Village’s right-of-way.9,10 See, e.g., Pl’s 56.1(b) ¶ 12 (admitting to Police’s 30-year policy of

“accommodating” political speech); Hochvert Dep. Tr. at pp. 3 4, 6 7 of 9.

        It should be noted that in response to this Court’s temporary restraining order and

preliminary injunction, the Police issued Special Order 18.09 explicitly halting enforcement of

the signposting laws as to all types of signs in order “to handle signs equally.” Matturo Dep. Tr.

at p. 31 of 41; Dusavage Dep. Tr. at pp. 9-11 of 13. In other words, both the 2017 and 2018

application of the sign ban to all impermissibly posted signs (without the typical accommodation

for political signs) and the current approach of not applying the sign ordinances against any signs

are content-neutral enforcement policies because they enforce the signposting laws without

consideration of the content of the sign. See, e.g., Constr. & Gen. Laborers’ Union No. 330 v.

Town of Grand Chute, 915 F.3d 1120, 1123 (7th Cir. 2019) (“a municipality is entitled to

implement a nondiscriminatory ban of all private signs from the public roads and rights-of-way”

(emphasis in original)). However, Defendants’ prior preferential treatment toward political signs

effectively discriminated against all other types of signs and therefore violated the First

Amendment.

9

         Since Plaintiff has failed to submit any evidence to support his claim that the Police discriminated against
him based on his viewpoint, we need not consider his further claim that the complaint-based approach is necessarily
impermissible because it can result in viewpoint-based discrimination. “While a complaint-driven system of
enforcement could theoretically leave some unreported violations unabated, an efficient allocation of limited
enforcement resources provides a rational basis for a complaint-based system.” Jensen v. County of Sonoma, 444 F.
App’x 156, 158 (9th Cir. 2011); see also Osborne v. Grussing, 477 F.3d 1002, 1007 (8th Cir. 2007) (noting that
municipalities “routinely act on the basis of information provided by private parties who harbor a grudge,” but when
“such a complaint results in enforcement action, we do not impute the complainant’s ulterior motive to the
government
10
            enforcers”).
           To the extent Defendants believe that their enforcement policy was permissible because it was maintained
through practice rather than codified in the Village Code or other Village regulation, see Defs’ SUMF Resp. ¶ 36;
Feb. 1-2 Email Chain at pp. 1–2 of 4, they are mistaken. Municipalities can cause “constitutional deprivations . . .
pursuant to governmental ‘custom’ even though such a custom has not received formal approval through the body’s
official decisionmaking channels.” Monell, 436 U.S. at 691. The Village’s policy of accommodating political signs
around elections is such a “custom.”


                                                         28
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 29 of 30




          Because the Village Code contains permissible content-neutral regulations of speech, the

Court vacates its temporary restraining order and preliminary injunction at ECF No 6 and

declines to permanently enjoin enforcement of the Code. The Village may hereby resume its

enforcement of these provisions so long as it does so consistent with the dictates of the First

Amendment. Any enforcement that considers the type of sign or the viewpoint expressed would

violate the First Amendment. In other words, in order to comply with the First Amendment’s

mandate that government not give preference to any specific type of speech relative to another,

the Village is free to enforce the proscription against the posting of signs on public property,

including in the Village rights-of-way, as to all types of signs or as to none of them but it cannot

selectively enforce based on whether a sign contains political, commercial, or another type of

speech.

                                          CONCLUSION

          In sum, the Court GRANTS Plaintiff’s Motion to the extent it asserts a claim that

Defendants violated the First Amendment by selectively enforcing the signposting laws against

political relative to other forms of speech and DENIES Plaintiff’s motion as to the remaining

claims. The Court GRANTS Defendants’ Cross-Motion to the extent that the ordinances are not

facially unconstitutional under either the Fourteenth Amendment’s Due Process Clause or the

First Amendment but DENIES their motion to the extent they claim that their content-based

enforcement was consistent with the First Amendment.

          Accordingly, the Court respectfully directs the Clerk of the Court to: (1) enter judgment

in Defendants’ favor to the extent that the ordinances are not unconstitutional under either the

First or Fourteenth Amendments, and in Plaintiff’s favor on his First Amendment Claim for

selective enforcement in the amount of $1 of nominal damages; (2) amend the Judgment




                                                  29
     Case 7:18-cv-01002-NSR-JCM Document 60 Filed 11/16/20 Page 30 of 30




accordingly; and (3) mail a copy of this amended opinion and order to pro se Plaintiff at the

address listed on ECF and show service on the docket.



Dated: November 16, 2020                                    SO ORDERED:
       White Plains, New York

                                                ________________________________
                                                       NELSON S. ROMÁN
                                                     United States District Judge




                                                30
